Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  "by printing the 30 ceramic structure...” should be "by printing the 3D ceramic structure..."   Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states the ceramic foundry filter for metal filtration is derived from a 3D printer. However, it is unclear if a 3D printer is required for the process. As written, the process can be performed by any porous ceramic structure without the use of a 3D printer. Claims 3-12 are rejected for including directly/indirectly all the claim limitations of claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ide et al (US 2016/0083300 A1).
Regarding claim 1, Ide et al discloses a method of manufacturing a ceramic foundry filter for metal filtration, derived from a 3D printed ceramic porous structure [0041-0042], the method comprising: carbonizing [0007, 0064] and pyrolysing the 3d printed ceramic structure [0019,0064], [0108-0123]. Further, Ide teaches a carbon precursor [0036], so as to introducing a network of carbon bonding into the 3D printed ceramic porous structure [0042], [0108-0123]. 
Regarding claim 3, Ide teaches wherein carbonizing the 3D printed ceramic porous structure comprises: providing a ceramic printing medium to a 3D ceramic printer [0041], wherein the ceramic printing medium comprises a carbon precursor [0042]; forming the 3D printed ceramic porous structure by printing 3D ceramic structure using the 3d ceramic printer and the ceramic printing medium comprising a carbon precursor [007, 0064]; and pyrolysing the 3d printed ceramic porous structure [0019, 0064], [0108-0123]. 
Regarding claim 4,
Regarding claim 5, Ide teaches coating the 3D printed ceramic porous structure with a carbon precursor [0042, 0039, 0046, 0057] and pyrolysing the coated 3D printed ceramic porous structure [0019,0064], [0108-0123] (figure 1). 
Regarding claim 6, Ide teaches impregnating the 3D printed ceramic porous structure with a first carbon precursor; coating the impregnated 3D printed ceramic porous structure with a second carbon precursor [0042, 0039, 0046, 0057]; and pyrolysing the impregnated and coated 3d printed ceramic porous structure [0019,0064], [0108-0123] (figure 1).
Regarding claim 7, Ide teaches adding the carbon precursor to ceramic printing medium used to print the 3D printed ceramic porous structure [0041-0042, 0039, 0046, 0057]; vacuum impregnating the 3D printed ceramic porous structure with the carbon precursor [0066]; spraying the 3D printed ceramic porous structure with the carbon precursor [0024]; soaking the 3D printed ceramic porous structure with the carbon precursor [0024], [0108-0123]. 
Regarding claim 8, Ide teaches printing the 3d printed ceramic porous structure [0041], [0108-0123].
Regarding claims 9 and 12, Ide teaches the method comprising creating a 3D printed ceramic porous structure comprising a carbon precursor [0041-0042]. Applicant has recited the claimed limitation for use in manufacturing a ceramic foundry filter for metal filtration. Since Ide teaches the required method that is similar to Applicant’s method, both Applicant and Ide will have the same end product. 
Regarding claim 10,
Regarding claim 11, Ide teaches the carbon precursor comprises at least one or more of a liquid resin [0072], powered carbon [0108], a ceramic binder [0022], a ceramic material [0022], an antioxidant [0027]. 
Response to Arguments
Applicant's arguments filed 2/22/2022 have been fully considered but they are not persuasive. Applicant argues claim 1 is clear and definite and can be carried out with or without the use of a 3D printer. However, as written, the claim language is still vague and indefinite since the method recites printed from the 3D printer, but the method itself can be carried out without the use of a 3d printer and does not disclose the 3d printing apparatus in the method. 
Applicant argues Ide fails to disclose a carbon precursor as required by the instant claim. Examiner disagrees. Ide discloses a carbon precursor so as to introduce and form a network of carbon bonding into the 3d printed ceramic porous structure in [0036, 0042, 0108-0123]. Further, Ide’s main disclosure states a process for producing a reaction bonded silicon carbide member [0001]. Therefore, the product inherently has carbon bond to the silicon. 
Applicant admits there is a carbon bond and argues Ide carbon-bonded article is directed towards the intermediate product. Examiner disagrees, but without conceding to the argument, as written, Applicant’s claim limitation is broad and does not exclude the carbon bond formed in the intermediate product. Therefore, Ide’s intermediate product would still read on Applicant’s claim language. 
Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765. The examiner can normally be reached Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/FARAH TAUFIQ/             Examiner, Art Unit 1754                                                                                                                                                                                           

/TIMOTHY KENNEDY/             Primary Examiner, Art Unit 1743